UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 Name of Registrant: VANGUARD MORGAN GROWTH FUND Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2017 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments (unaudited) As of June 30, 2017 Market Value Shares ($000) Common Stocks (98.2%)1 Consumer Discretionary (16.3%) * Amazon.com Inc. 319,312 309,094 * Priceline Group Inc. 89,208 166,865 Home Depot Inc. 1,008,445 154,695 Comcast Corp. Class A 3,547,706 138,077 * Netflix Inc. 782,456 116,907 TJX Cos. Inc. 960,357 69,309 * Charter Communications Inc. Class A 193,538 65,193 Expedia Inc. 410,360 61,123 *,^ Tesla Inc. 166,928 60,363 Marriott International Inc. Class A 593,119 59,496 Ross Stores Inc. 983,914 56,801 adidas AG 291,936 55,978 Industria de Diseno Textil SA ADR 2,807,184 54,038 Las Vegas Sands Corp. 740,681 47,322 McDonald's Corp. 307,538 47,103 * Ulta Beauty Inc. 140,788 40,454 Scripps Networks Interactive Inc. Class A 587,538 40,135 Aramark 932,344 38,207 *,^ Discovery Communications Inc. Class A 1,219,787 31,507 Dollar General Corp. 378,760 27,305 Viacom Inc. Class B 728,246 24,447 * O'Reilly Automotive Inc. 99,049 21,666 MGM Resorts International 681,299 21,318 Brunswick Corp. 321,452 20,165 Yum! Brands Inc. 242,217 17,866 Royal Caribbean Cruises Ltd. 156,005 17,040 Walt Disney Co. 154,904 16,459 * LKQ Corp. 471,723 15,543 * Dollar Tree Inc. 176,983 12,375 ^ Sirius XM Holdings Inc. 2,067,019 11,307 Texas Roadhouse Inc. Class A 215,794 10,995 Domino's Pizza Inc. 49,722 10,518 Dana Inc. 463,877 10,358 H&R Block Inc. 334,376 10,336 Nordstrom Inc. 211,678 10,125 * Bright Horizons Family Solutions Inc. 130,559 10,080 Carnival Corp. 151,911 9,961 * Liberty Media Corp-Liberty SiriusXM Class A 235,967 9,906 * Liberty Global plc Class A 301,076 9,671 * NVR Inc. 3,899 9,399 * Michael Kors Holdings Ltd. 255,807 9,273 Lear Corp. 65,030 9,239 * IMAX Corp. 332,632 7,318 * Burlington Stores Inc. 66,677 6,134 NIKE Inc. Class B 99,674 5,881 Foot Locker Inc. 118,084 5,819 Wyndham Worldwide Corp. 47,589 4,778 Starbucks Corp. 78,850 4,598 * Liberty Global plc 64,856 2,022 Lowe's Cos. Inc. 22,628 1,754 * Liberty Media Corp-Liberty SiriusXM Class C 40,875 1,704 Service Corp. International 43,198 1,445 * Hyatt Hotels Corp. Class A 21,439 1,205 Delphi Automotive plc 11,158 978 * Discovery Communications Inc. 31,217 787 * Mohawk Industries Inc. 2,822 682 Consumer Staples (2.6%) PepsiCo Inc. 1,164,447 134,482 Costco Wholesale Corp. 378,533 60,539 Walgreens Boots Alliance Inc. 248,918 19,493 * Monster Beverage Corp. 339,646 16,874 Altria Group Inc. 176,598 13,151 Colgate-Palmolive Co. 166,552 12,347 Tyson Foods Inc. Class A 155,708 9,752 Constellation Brands Inc. Class A 46,901 9,086 * Blue Buffalo Pet Products Inc. 393,041 8,965 Pinnacle Foods Inc. 141,963 8,433 CVS Health Corp. 104,308 8,393 Kimberly-Clark Corp. 42,927 5,542 Ingredion Inc. 41,108 4,900 * Pilgrim's Pride Corp. 206,057 4,517 Mondelez International Inc. Class A 44,396 1,917 Energy (2.5%) Baker Hughes Inc. 1,071,798 58,424 * Concho Resources Inc. 385,123 46,804 Pioneer Natural Resources Co. 280,157 44,707 BP plc ADR 1,176,099 40,752 Chevron Corp. 370,314 38,635 Schlumberger Ltd. 496,549 32,693 Devon Energy Corp. 299,072 9,561 *,^ Chesapeake Energy Corp. 1,868,195 9,285 * Newfield Exploration Co. 273,032 7,770 * Carrizo Oil & Gas Inc. 444,524 7,744 Williams Cos. Inc. 137,184 4,154 Cimarex Energy Co. 13,748 1,292 * Southwestern Energy Co. 71,063 432 Financials (6.3%) Citigroup Inc. 989,272 66,163 Bank of America Corp. 2,702,813 65,570 Intercontinental Exchange Inc. 957,596 63,125 American Express Co. 727,362 61,273 American International Group Inc. 861,754 53,877 JPMorgan Chase & Co. 569,729 52,073 Morgan Stanley 978,205 43,589 Goldman Sachs Group Inc. 191,657 42,529 MetLife Inc. 704,191 38,688 Raymond James Financial Inc. 417,501 33,492 Aon plc 248,112 32,986 Nasdaq Inc. 361,023 25,810 * Berkshire Hathaway Inc. Class B 136,359 23,095 * E*TRADE Financial Corp. 605,903 23,042 Willis Towers Watson plc 143,869 20,927 FactSet Research Systems Inc. 99,865 16,596 * Signature Bank 97,541 14,000 Moody's Corp. 107,439 13,073 Webster Financial Corp. 224,468 11,722 Marsh & McLennan Cos. Inc. 148,997 11,616 MSCI Inc. Class A 107,579 11,080 Ameriprise Financial Inc. 81,173 10,332 S&P Global Inc. 63,979 9,340 SEI Investments Co. 162,123 8,719 Popular Inc. 178,265 7,435 Progressive Corp. 117,905 5,198 Legg Mason Inc. 24,703 943 Health Care (13.9%) * Celgene Corp. 1,266,197 164,441 Bristol-Myers Squibb Co. 2,688,791 149,819 Amgen Inc. 603,896 104,009 Allergan plc 353,128 85,842 * BioMarin Pharmaceutical Inc. 893,405 81,139 Aetna Inc. 512,437 77,803 Johnson & Johnson 550,294 72,798 * HCA Healthcare Inc. 760,141 66,284 Gilead Sciences Inc. 913,453 64,654 * Edwards Lifesciences Corp. 472,273 55,842 Anthem Inc. 294,279 55,363 * Illumina Inc. 304,733 52,877 Cooper Cos. Inc. 209,018 50,043 Merck & Co. Inc. 692,893 44,408 Cardinal Health Inc. 554,203 43,183 Zoetis Inc. 607,032 37,867 * Incyte Corp. 298,498 37,584 Danaher Corp. 437,325 36,906 UnitedHealth Group Inc. 198,579 36,821 Universal Health Services Inc. Class B 279,698 34,146 * ICON plc 307,414 30,062 McKesson Corp. 167,920 27,630 * Boston Scientific Corp. 802,868 22,255 * QIAGEN NV 566,561 18,997 * Align Technology Inc. 125,592 18,854 AbbVie Inc. 258,651 18,755 Teleflex Inc. 87,009 18,077 *,^ Acadia Healthcare Co. Inc. 358,170 17,686 * Vertex Pharmaceuticals Inc. 130,099 16,766 Humana Inc. 61,276 14,744 STERIS plc 167,025 13,613 Eli Lilly & Co. 165,266 13,601 Baxter International Inc. 223,862 13,553 * Mettler-Toledo International Inc. 20,732 12,202 * Quintiles IMS Holdings Inc. 131,945 11,809 * IDEXX Laboratories Inc. 71,346 11,517 * Hologic Inc. 246,611 11,191 * Alkermes plc 188,371 10,920 * Bioverativ Inc. 176,907 10,644 * Express Scripts Holding Co. 158,187 10,099 * Centene Corp. 86,109 6,878 * WellCare Health Plans Inc. 25,013 4,491 * Medicines Co. 93,078 3,538 Thermo Fisher Scientific Inc. 9,807 1,711 * Exelixis Inc. 25,232 621 Industrials (8.7%) Parker-Hannifin Corp. 645,143 103,107 Boeing Co. 458,330 90,635 * IHS Markit Ltd. 1,393,919 61,388 Rockwell Automation Inc. 376,081 60,910 CSX Corp. 1,089,276 59,431 Honeywell International Inc. 443,752 59,148 Cummins Inc. 316,860 51,401 Caterpillar Inc. 475,114 51,056 TransDigm Group Inc. 169,354 45,534 Equifax Inc. 304,715 41,874 Dover Corp. 490,829 39,374 Cintas Corp. 301,399 37,988 Emerson Electric Co. 574,160 34,231 Waste Connections Inc. 523,690 33,736 Fortive Corp. 471,894 29,895 Experian plc 1,265,018 25,962 KAR Auction Services Inc. 529,934 22,241 Lockheed Martin Corp. 73,251 20,335 * Beacon Roofing Supply Inc. 413,977 20,285 AO Smith Corp. 343,034 19,323 * United Continental Holdings Inc. 240,798 18,120 Union Pacific Corp. 163,750 17,834 * HD Supply Holdings Inc. 550,278 16,855 Northrop Grumman Corp. 46,076 11,828 Waste Management Inc. 156,153 11,454 * United Rentals Inc. 100,413 11,318 Spirit AeroSystems Holdings Inc. Class A 180,970 10,485 Owens Corning 156,129 10,448 Huntington Ingalls Industries Inc. 50,033 9,314 ^ Wabtec Corp. 89,353 8,176 Delta Air Lines Inc. 150,967 8,113 3M Co. 30,406 6,330 Robert Half International Inc. 106,166 5,089 United Parcel Service Inc. Class B 23,362 2,584 * Quanta Services Inc. 75,521 2,486 Toro Co. 31,093 2,154 * TransUnion 45,899 1,988 Information Technology (42.7%) Apple Inc. 4,649,714 669,652 * Alphabet Inc. Class C 495,902 450,641 Microsoft Corp. 6,369,396 439,042 * Facebook Inc. Class A 2,590,480 391,111 Visa Inc. Class A 2,363,705 221,668 * Alibaba Group Holding Ltd. ADR 1,361,739 191,869 Oracle Corp. 3,196,109 160,253 * Alphabet Inc. Class A 141,479 131,530 Mastercard Inc. Class A 1,034,983 125,699 NVIDIA Corp. 660,986 95,552 * Electronic Arts Inc. 896,870 94,817 * salesforce.com Inc. 1,034,458 89,584 Tencent Holdings Ltd. 2,434,196 87,327 Texas Instruments Inc. 1,131,054 87,012 * Check Point Software Technologies Ltd. 777,407 84,800 * PayPal Holdings Inc. 1,570,639 84,296 Global Payments Inc. 901,060 81,384 * Vantiv Inc. Class A 1,255,938 79,551 * Adobe Systems Inc. 552,377 78,128 QUALCOMM Inc. 1,350,238 74,560 Activision Blizzard Inc. 1,275,136 73,410 * eBay Inc. 2,083,347 72,750 Alliance Data Systems Corp. 256,422 65,821 * Gartner Inc. 521,905 64,460 Applied Materials Inc. 1,543,239 63,751 Maxim Integrated Products Inc. 1,349,910 60,611 * Red Hat Inc. 594,423 56,916 * Workday Inc. Class A 571,006 55,388 * VeriSign Inc. 532,664 49,516 CDK Global Inc. 746,376 46,320 Broadcom Ltd. 190,689 44,440 Xilinx Inc. 634,960 40,841 Jack Henry & Associates Inc. 375,390 38,992 * Cadence Design Systems Inc. 1,158,338 38,793 * Euronet Worldwide Inc. 435,659 38,064 Intuit Inc. 283,214 37,614 * F5 Networks Inc. 267,555 33,996 * Yandex NV Class A 1,270,650 33,342 Analog Devices Inc. 406,348 31,614 NetApp Inc. 757,489 30,337 SS&C Technologies Holdings Inc. 787,687 30,255 * Fiserv Inc. 243,881 29,836 DXC Technology Co. 380,878 29,221 Amdocs Ltd. 397,714 25,637 * Qorvo Inc. 398,047 25,204 * Splunk Inc. 436,570 24,836 Lam Research Corp. 168,701 23,859 Accenture plc Class A 169,048 20,908 * MACOM Technology Solutions Holdings Inc. 351,543 19,606 Universal Display Corp. 178,730 19,526 * Conduent Inc. 1,081,902 17,245 Amphenol Corp. Class A 230,512 17,016 * InterXion Holding NV 362,726 16,606 * Integrated Device Technology Inc. 642,367 16,567 * Flex Ltd. 975,080 15,904 * Cirrus Logic Inc. 253,409 15,894 * Teradata Corp. 515,456 15,201 Paychex Inc. 221,820 12,630 Monolithic Power Systems Inc. 122,341 11,794 CDW Corp. 181,350 11,340 *,^ VMware Inc. Class A 122,681 10,726 * First Data Corp. Class A 576,328 10,489 * Synopsys Inc. 141,930 10,351 * Advanced Micro Devices Inc. 826,358 10,313 * Fortinet Inc. 263,788 9,876 * Square Inc. 418,550 9,819 * GoDaddy Inc. Class A 221,439 9,393 * Dell Technologies Inc. Class V 150,563 9,201 MercadoLibre Inc. 33,981 8,525 *,^ Nutanix Inc. 346,078 6,973 * Micron Technology Inc. 194,542 5,809 * Zillow Group Inc. Class A 54,802 2,677 LogMeIn Inc. 21,332 2,229 Materials (2.6%) ^ Rio Tinto plc ADR 1,545,961 65,410 Ball Corp. 653,907 27,601 Nucor Corp. 450,592 26,076 * Berry Global Group Inc. 388,666 22,158 Martin Marietta Materials Inc. 99,304 22,103 Vulcan Materials Co. 164,347 20,819 Eagle Materials Inc. 220,775 20,404 * Cliffs Natural Resources Inc. 2,701,395 18,694 FMC Corp. 244,074 17,830 Sherwin-Williams Co. 48,239 16,930 Chemours Co. 269,663 10,226 Steel Dynamics Inc. 245,298 8,784 * Freeport-McMoRan Inc. 627,648 7,538 Valvoline Inc. 314,744 7,466 CF Industries Holdings Inc. 249,540 6,977 * Crown Holdings Inc. 107,412 6,408 Air Products & Chemicals Inc. 21,300 3,047 Other (1.0%) 2 Vanguard Growth ETF 974,900 123,851 Real Estate (1.4%) American Tower Corp. 472,802 62,561 * SBA Communications Corp. Class A 270,990 36,557 Crown Castle International Corp. 264,967 26,544 Prologis Inc. 251,193 14,730 Uniti Group Inc. 381,122 9,581 Healthcare Trust of America Inc. Class A 295,879 9,205 * CBRE Group Inc. Class A 213,053 7,755 Host Hotels & Resorts Inc. 328,269 5,998 Forest City Realty Trust Inc. Class A 15,403 372 Telecommunication Services (0.2%) Cogent Communications Holdings Inc. 305,401 12,247 * Sprint Corp. 555,767 4,563 * T-Mobile US Inc. 55,189 3,345 Total Common Stocks (Cost $8,036,654) Coupon Temporary Cash Investments (2.6%)1 Money Market Fund (2.5%) 3,4 Vanguard Market Liquidity Fund 1.181% 2,977,216 297,781 Face Maturity Amount Date ($000) Repurchase Agreement (0.1%) Bank of America Securities, LLC (Dated 6/30/17, Repurchase Value $12,801,000, collateralized by Government National Mortgage Assn. 3.500%, 3/20/47, with a value of $13,056,000) 1.090% 7/3/17 12,800 12,800 U.S. Government and Agency Obligations (0.0%) 5 United States Treasury Bill 0.593% 7/13/17 200 200 5 United States Treasury Bill 0.602% 7/20/17 750 750 5 United States Treasury Bill 0.647% 8/10/17 300 300 5 United States Treasury Bill 0.994% 9/21/17 1,000 998 5 United States Treasury Bill 0.980% 10/5/17 450 449 5 United States Treasury Bill 1.052% 11/24/17 1,500 1,493 Total Temporary Cash Investments (Cost $314,748) Total Investments (100.8%) (Cost $8,351,402) Other Assets and Liabilities-Net (-0.8%)4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $74,634,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.1% and 1.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $77,173,000 of collateral received for securities on loan. 5 Securities with a value of $4,040,000 and cash of $132,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchangetraded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Morgan Growth Fund Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of June 30, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,781,965 169,267 — Temporary Cash Investments 297,781 16,990 — Futures Contracts—Assets 1 40 — — Total 12,079,786 186,257 — 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of Morgan Growth Fund futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At June 30, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index September 2017 899 108,819 (494) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At June 30, 2017, the cost of investment securities for tax purposes was $8,351,402,000. Net unrealized appreciation of investment securities for tax purposes was $3,914,601,000, consisting of unrealized gains of $4,010,168,000 on securities that had risen in value since their purchase and $95,567,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 17, 2017 VANGUARD MORGAN GROWTH FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 17, 2017 * By:/s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed onOctober 4, 2016, see file Number 33-32548, Incorporated by Reference.
